Citation Nr: 0301745	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-23 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus and chronic neuritis, status post left third and 
fourth metatarsal digital neurectomy, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased rating for thrombophlebitis 
of the left calf, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  In a 
March 1999 rating decision, the RO denied an evaluation in 
excess of 30 percent for bilateral pes planus and left 
Morton's neuroma and an evaluation in excess of 10 percent 
for left calf thrombophlebitis.  In a July 1999 rating 
decision, the RO denied service connection for a right foot 
disorder.  The appellant disagreed and this appeal ensued.  

The case was remanded by the Board in January 2001.  The RO, 
in a September 2002 rating decision, granted service 
connection for a right leg disorder.  That decision 
constituted a full award of the benefit sought on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997).  For this reason, the Board no longer has jurisdiction 
over that claim.  In doing so, the RO included the right foot 
disorder with the other service-connected foot disability, 
and recharacterized the disability as bilateral pes planus, 
status post left third and fourth metatarsal digital 
neurectomy, to include chronic neuritis of both feet.  


FINDINGS OF FACT

1.  The bilateral foot disorder is currently manifested by 
pain on use and palpation and grade II pes planus, without 
marked pronation, marked inward displacement, extreme 
tenderness or severe spasm of the Achilles tendon.  

2.  The left calf thrombophlebitis is manifested by 
intermittent swelling of the left calf.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus and chronic neuritis, status post left 
third and fourth metatarsal digital neurectomy, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
thrombophlebitis of the left calf are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's 
implementing regulations eliminated the well-grounded-claim 
requirement and provided that VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The VCAA and these regulations also required VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, necessary to substantiate the 
claim.  As part of the notice, VA must inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating actions, and 
were provided a Statement of the Case and Supplemental 
Statement of the Case, as well as a Board Remand dated in 
January 2001.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The record does not identify any additional evidence that 
could or should be obtained, regardless of which party would 
responsible for submitting the evidence.  As such, more 
specific notice is not indicated.  

VA examination in January 1999 indicated that the veteran 
wore bilateral arch supports and comfortable shoes and had 
left plantar Morton's neuroma in military service with 
surgical excision on several occasions, the last being in 
1972.  The veteran complained of frequent tingling and 
numbness in the feet and sometimes the hands.  This occurred 
nocturnally with diffuse distribution, which, the examiner 
remarked, probably represented diabetic polyneuropathy.  He 
took oral medication for non-insulin dependent diabetes 
mellitus.  He denied any other podiatric symptomatology.  
Regarding the thrombophlebitis of the left calf, it was noted 
that he had an acute episode during service and had had 
chronic postphlebitic syndrome of the left calf ever since.  
He had been on anticoagulant therapy, but not since 
approximately 1962.  He stated that he had used elastic 
stockings, but not in the past several years.  There was no 
history of deep-venous thrombosis, or pulmonary embolism, or 
of arterial peripheral vascular disease.  

On examination, arterial pulses were adequate and bilaterally 
equal.  There was no evidence of gangrene, ulcerations or 
stasis dermatitis.  There were no significant varicosities 
except for multiple superficial lesser saphenous-venous 
varicosities, mainly involving the left lower leg.  There was 
no evidence of deep-venous thrombosis.  There was no pitting 
edema, but there was diffuse nonpitting swelling of the left 
calf, without increase in temperature or tenderness.  The 
circumference of the left calf was 13 inches, as compared to 
the right calf that measured 12 inches.  On examination of 
the feet, there was normal active and passive range of 
motion.  The diagnoses were bilateral pes planus, status post 
multiple excisions of the left plantar Morton's neuroma, X-
ray evidence of mild degenerative changes and mild calcaneal 
spurring; and status post thrombophlebitis of the left calf, 
with mild chronic postphlebitic syndrome of the left calf.  

An examination was conducted by VA in May 2001.  Subjective 
complaints consisted of painful feet with an inability to 
walk on his toes.  He had a painful right foot , with 
difficulty kneeling, squatting and climbing.  There was no 
associated redness or heat.  The veteran did not use a cane 
or special shoes.  He had periods of flare-ups of joint 
problems on prolonged standing and walking.  He used inserts 
in his shoes that were obtained for his diabetic condition.  
It was noted that his leg and foot conditions did not bother 
him as much since 1986 when he stopped working.  

On examination he had moderate difficulty arising form a 
sitting position due to hip and back stiffness.  He could 
walk on his heels, with some difficulty, but had fairly good 
balance.  He had mild tremor in his hands, but had no 
endpoint tremor.  Range of motion of the right ankle was 
dorsiflexion to 20 degrees, plantar flexion to 40 degrees, 20 
degrees inversion and 15 degrees eversion.  Range of motion 
of the left ankle was 15 degrees dorsiflexion, 30 degrees 
plantar flexion, 20 degrees inversion, and 20 degrees 
eversion.  He had stiffness of the toes of the left foot.  
There was decreased sensation on the top of the left foot and 
right lateral thigh from the hip to the knee.  The right foot 
revealed tenderness in the 3rd and 4th space on palpation and 
had a positive Helbing's at the 3rd and 4th metatarsal level.  
The midfoot and hindfoot were normal.  He had no pain on 
subtalar motion.  The left foot revealed a healed scar 
between the 3rd and 4th metatarsals.  He had a 1 and 1/2 inch 
scar over the dorsum of the 1st metatarsal tarsal joint.  
There was no recurrence of the bossa.  He had also pain 
between the 2nd and 3rd and 3rd and 4th toes on the left side.  
On compression of the foot there was more pain on the left 
side than the right.  There was a Grade II pes plano valgus, 
on standing.  There was no rigidity involved of the pes plano 
valgus.  Neither foot revealed any marked deformity, 
swelling, enduration, pain on manipulation or callus 
formation.  Gait was not improved by shoes, which were 
obtained for the purpose of his diabetic condition.  There 
was some pain and limited motion of both feet noted on 
overuse activity such as standing, walking, kneeling and 
squatting.  There was no stiffness of the Achilles tendon.  
The forefoot and midfoot could be corrected by manipulation.  
X-ray studies revealed mild degenerative arthritis of the 1st 
metatarsal phalangeal joint.  The pertinent diagnosis was 
chronic neuritis bilateral feet post operative status left 
3rd and 4th metatarsal digital neurectomy.  

The examiner commented that there was a good walking pattern, 
with not much pain in the flatfoot.  Most of the pain was in 
the forefoot, but X-ray studies did not reveal 
demineralization of disuse that would indicate a severe 
painful condition.  The abnormalities should explain the 
neuritis.  He had good sensation of both hands and feet at 
this time.  There was no evidence now of any chronic 
phlebitis of the left leg.  The left foot condition was 
regarded as of mild severity, with no cane needed.  A 
metatarsal arch support was required internally in the shoe.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
pt 4 (2002).  Separate diagnostic codes identify the various 
disabilities.  Although regulations require that, in 
evaluating a given disability, the disability be viewed in 
relation to its whole recorded history, 38 C.F.R. §§ 4.1, 4.2 
(2002), the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
evaluating the veteran's claims, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In rating 
musculoskeletal disabilities, functional loss due to pain on 
motion must be considered apart from and in addition to the 
appropriate diagnostic criteria in VA Schedule for Rating 
Disabilities.  See 38 C.F.R. § 4.40 (2002); DeLuca v. Brown, 
8 Vet. App. 202, 204-08 (1995).  

With respect to the bilateral foot disability, the current 30 
percent evaluation is assigned by analogy pursuant to the 
criteria of Diagnostic Code 5276, for acquired flat foot, 
which is warranted for severe bilateral acquired flatfoot 
(pes planus) manifested by marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use of 
the feet, indications of swelling on use of the feet, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral acquired flatfoot (pes 
planus) manifested by marked pronation, extreme tenderness of 
the plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2002).  

Although bilateral foot disorder is currently manifested by 
pain on use and palpation and examinations revealed grade II 
pes planus, the evidence does not correspond to the criteria 
for a 50 percent rating.  The examinations did not reveal 
manifestations of marked pronation, marked inward 
displacement, or severe spasm of the Achilles tendon.  X-ray 
studies were inconsistent with the disuse that would 
accompany extreme tenderness.  While the neurologic aspect of 
the disability has been associated with pes planus, the only 
symptom associated with the neuroma is pain, which is part of 
the criteria for a 30 percent evaluation for pes planus.  The 
decreased sensation found on both examinations was related by 
both examiners to diabetes mellitus.  As for any functional 
loss due to pain, the examinations revealed good walking 
pattern and no demineralization of disuse that would indicate 
a severe painful condition.  Thus, the evidence of record 
does not warrant an evaluation in excess of the current 30 
percent evaluation.  Under Diagnostic Code 5279, unilateral 
or bilateral anterior metatarsalgia (Morton's disease) may 
warrant a 10 percent evaluation.  Separate and distinct 
symptomatology of a single condition might warrant separate 
rating.  Where the symptomatology of a condition is 
duplicative or overlapping with symptomatology of another 
condition, it may not receive a separate evaluation.  
38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The VA examination in January 1999, though, 
indicated that the last occurrence of Morton's neuroma was in 
1972, and the May 2001 examination did not indicate any 
recurrence of neuroma, thereby precluding a separate 
10 percent evaluation under Diagnostic Code 5279.  In light 
of the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
bilateral pes planus and chronic neuritis, status post left 
third and fourth metatarsal digital neurectomy.  

With respect to the left leg thrombophlebitis, currently 
assigned a 10 percent evaluation, the following ratings are 
to be assigned for post-phlebitic syndrome of any etiology 
with the following findings attributed to venous disease:

100 percent:  Massive board-like edema with 
constant pain at rest.  

60 percent:  Persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and 
persistent ulceration.  

40 percent:  Persistent edema and stasis 
pigmentation or eczema, with or without 
intermittent ulceration.  

20 percent:  Persistent edema, incompletely 
relieved by elevation of extremity, with or without 
beginning stasis pigmentation or eczema. 

10 percent:  Intermittent edema of extremity or 
aching and fatigue in leg after prolonged standing 
or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  

Noncompensable:  Asymptomatic palpable or visible 
varicose veins.  

38 C.F.R. § 4.104, Diagnostic Code 7121 (2002).  

VA examinations in January 1999 and in May 2001 revealed no 
findings of deep-venous thrombosis.  These examinations 
showed intermittent swelling of the left calf, but there were 
no symptoms of persistent, or even intermittent, edema or of 
the use of compression hosiery for control of his symptoms, 
findings necessary for an evaluation in excess of the 
currently assigned 10 percent.  In light of the evidence of 
record and based on this analysis, it is the determination of 
the Board that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for thrombophlebitis of 
the left calf.  


ORDER

An increased rating for bilateral pes planus and chronic 
neuritis, status post left third and fourth metatarsal 
digital neurectomy, currently assigned a 30 percent 
evaluation, is denied.  

An increased rating for thrombophlebitis of the left calf, 
currently assigned a 10 percent evaluation, is denied.  



		
	JEFFREY J. SCHUELER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

